DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because Fig. 2 fails to show details as described in the specification. Text description is needed in Fig. 2.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-3, 6, 8 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ziarno et al. (US 20150363981, hereinafter Ziarno, already of record) in view of Hagerup (US 6477054, hereinafter Hagerup, already of record), and further in view of Yamashita (US 6311482, hereinafter Yamashita, already of record).
Regarding claims 1, 16 and 21 (Currently Amended), Ziarno teaches a distributed engine control system comprising:
a plurality of smart nodes each assembled on … and comprising an analog to digital converter, a digital to analog converter, a microcontroller, a memory, and a data port (See at least Ziarno: Fig. 12, elements 600, Para. 0084; Fig. 7, element 82, Para. 0061);
a data concentrator assembled on … and comprising a microcontroller, a memory, a first data port, and a second data port (See at least Ziarno: Fig. 7, element 82, Para. 0061; Para. 0062); and …
wherein the data concentrator is configured to receive an output from each of the plurality of smart nodes and provide an aggregated output to the I/O bus, and wherein at least one of: a) the plurality of smart nodes or b) the data concentrator are configured to operate at a temperature up to 225 degrees Celsius (See at least Ziarno: Fig. 7, Para. 0061; Para. 0088).
Yet, Ziarno does not explicitly teach:
…a low temperature co-fired ceramic smart node substrate… 
…a low temperature co-fired ceramic data concentrator substrate… 
…

However, in the same field of endeavor, Hagerup teaches:
…a low temperature co-fired ceramic smart node substrate… 
…a low temperature co-fired ceramic data concentrator substrate (See at least Hagerup: Col. 1, lines 22-26)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the distributed engine control system of Ziarno, to incorporate low temperature co-fired ceramic substrate, as taught by Hagerup, for the benefit of burying components, such as resistors, capacitors, inductors, transformers and the like within the substrate (see at least Hagerup: Col. 1, lines 22-26).
Yet, Ziarno in combination with Hagerup does not explicitly teach:
an I/O bus operatively connected to the data ports of the plurality of smart nodes and the first data port of the data concentrator to transmit digital signals.
However, in the same field of endeavor, Yamashita teaches:
an I/O bus operatively connected to the data ports of the plurality of smart nodes and the first data port of the data concentrator to transmit digital signals (See at least Yamashita: Col. 4, lines 5-9).
It would have been obvious to one of ordinary skill in the art to include in the distributed engine control system of Ziarno in combination with Hagerup with an I/O bus operatively connected to the data ports as taught by Yamashita since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will establish connection.

Regarding claim 2, Ziarno in combination with Hagerup and Yamashita teaches a distributed engine control system of claim 1. Ziarno further teaches:
wherein at least one of the plurality of smart nodes includes encryption software operable to encrypt data being transmitted by said smart node (See at least Ziarno: Para. 0051, 0062, 0083).

Regarding claim 3, Ziarno in combination with Hagerup and Yamashita teaches a distributed engine control system of claim 1. Ziarno further teaches:
wherein the data concentrator includes encryption software operable to encrypt data being transmitted by the data concentrator (See at least Ziarno: Para. 0051, 0062, 0083).

Regarding claim 6 (Withdrawn - Currently Amended), Ziarno in combination with Hagerup and Yamashita teaches the distributed engine control system of claim 1. Ziarno further teaches:
a first sensor operatively coupled to
 a first smart node of the plurality of smart nodes, wherein the first smart node is configured to receive an analog signal from the first sensor indicative of a first engine parameter (See at least Ziarno: Fig. 7, Para. 0061; Fig. 12, Para. 0084);
a second sensor operatively coupled to
 a second smart node of the plurality of smart nodes, wherein the first smart node is configured to receive an analog signal from the second sensor indicative of a first engine parameter (See at least Ziarno: Fig. 7, Para. 0061; Fig. 12, Para. 0084);
wherein the first data port of the data concentrator is operatively connected to the data ports of the first and second smart nodes to receive digital signals indicative of the first and second engine parameters (See at least Ziarno: Fig. 12, Para. 0085);
conditions (See at least Ziarno: Fig. 7, Para. 0061; Fig. 12, Para. 0084);
an actuator; 
a third smart node comprising a digital to analog converter, a microcontroller, and a data port assembled on… wherein the third smart node is operatively connected to the data concentrator to receive digital signals, and wherein the third smart node is operatively coupled to the actuator to send an control signal that activates the actuator (See at least Ziarno: Fig. 7, Para. 0061).
Yet, Ziarno in combination with Yamashita does not explicitly teach:
… a low temperature co-fired third smart node ceramic substrate … 
However, in the same field of endeavor, Hagerup teaches:
… a low temperature co-fired third smart node ceramic substrate (See at least Hagerup: Col. 1, lines 22-26)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the distributed engine control system of Ziarno in combination with Yamashita, to incorporate low temperature co-fired ceramic substrate, as taught by Hagerup, for the benefit of burying components, such as resistors, capacitors, inductors, transformers and the like within the substrate (see at least Hagerup: Col. 1, lines 22-26).

Regarding claim 8 (Withdrawn - Currently Amended), Ziarno in combination with Hagerup and Yamashita teaches the distributed engine control system of claim 1. Ziarno further teaches:
(See at least Ziarno: Para. 0051).

Regarding claim 13 (New), Ziarno in combination with Hagerup and Yamashita teaches the distributed engine control system of claim 1. Ziarno further teaches:
wherein both the plurality of smart nodes and the data concentrator are configured to operate at a temperature of up to 225 degrees Celsius (See at least Ziarno: Para. 0088).

Regarding claim 14 (New), Ziarno in combination with Hagerup and Yamashita teaches the distributed engine control system of claim 1. Ziarno further teaches:
wherein each of the plurality of smart nodes have a surface area of less than about 0.72 square inches (See at least Ziarno: Fig. 1).

Regarding claim 15 (New), Ziarno in combination with Hagerup and Yamashita teaches the distributed engine control system of claim 1. Ziarno further teaches:
wherein the data concentrator has a surface area of less than about 0.72 square inches (See at least Ziarno: Fig. 1).

Regarding claim 17 (New), Ziarno in combination with Hagerup and Yamashita teaches the distributed engine control system of claim 16. Ziarno further teaches:
wherein at least one of the data concentrator, or each of the plurality of nodes, has a surface area of less than about 0.72 square inches (See at least Ziarno: Fig. 1).

claim 18 (New), Ziarno in combination with Hagerup and Yamashita teaches the distributed engine control system of claim 16. Ziarno further teaches:
wherein the I/O bus is operatively coupled to a full authority digital engine control system to thereby communicate data between the data concentrators and the full authority digital engine control system (See at least Ziarno: Fig. 7 and 12, Para. 0084).

Regarding claim 19 (New), Ziarno in combination with Hagerup and Yamashita teaches the distributed engine control system of claim 16. Ziarno further teaches:
further comprising at least one of a sensor or actuator associated with an aircraft engine, wherein the at least one of the sensor or actuator is operatively coupled to one of the nodes (See at least Ziarno: Fig. 7 and 12, Para. 0084).

Regarding claim 20 (New), Ziarno in combination with Hagerup and Yamashita teaches the distributed engine control system of claim 16. Ziarno further teaches:
wherein the at least one of the sensor or actuator is configured to provide an analog output, and wherein the at least one of the nodes includes an analog to digital converter configured to convert the analog output of the at least one of the sensor or actuator to a digital output, and wherein the at least one of the nodes is configured to provide the digital output to the data concentrator (See at least Ziarno: Fig. 7, Para. 0061; Fig. 12, Para. 0084).

Regarding claim 22 (New), Ziarno in combination with Hagerup and Yamashita teaches the distributed engine control system of claim 16. Ziarno further teaches:
further comprising at least one of a sensor or actuator associated with an aircraft engine, wherein the at least one of the sensor or actuator is operatively coupled to one of the nodes, and (See at least Ziarno: Fig. 7, Para. 0061; Fig. 12, Para. 0084).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ziarno in view of Hagerup and Yamashita, as applied to claim 1 above, and further in view of Czinger et al. (US 20170050677, hereinafter Czinger, already of record).
Regarding claim 4 (Currently Amended), Ziarno in combination with Hagerup and Yamashita teaches the distributed engine control system of claim 1. Ziarno further teaches:
…and wherein the second data port of said data concentrator is operatively connected via the I/O bus to a full authority digital engine control (FADEC) system. (See at least Ziarno: Fig. 12, elements 94, 124 and 82, Para. 0084).
Yet, Ziarno in combination with Hagerup and Yamashita does not explicitly teach:
wherein each of said plurality of smart nodes is operatively connected to one or more sensor or actuator…
However, in the same field of endeavor, Czinger teaches:
wherein each of said plurality of smart nodes is operatively connected to one or more sensor or actuator (See at least Czinger: Para. 0117)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the distributed engine control system of Ziarno in combination with Hagerup and Yamashita, to incorporate smart nodes is operatively connected to one or more sensor or actuator, as taught by Czinger, for the benefit of detecting forces, usage states, pressures, temperatures, and/or any other parameters (see at least Czinger: Para. 0117).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ziarno in view of Hagerup and Yamashita, as applied to claim 1 above, and further in view of Hart (US 20050132877, hereinafter Hart, already of record).
Regarding claim 5, Ziarno in combination with Hagerup and Yamashita teaches the distributed engine control system of claim 1.
Yet, Ziarno in combination with Hagerup and Yamashita does not explicitly teach:
wherein at least one of said plurality of smart nodes is positioned within a standard 83723 connector plug.
However, in the same field of endeavor, Hart teaches:
wherein at least one of said plurality of smart nodes is positioned within a standard 83723 connector plug (See at least Hart: Para. 0083).
	As connector plug is a common activity for electronic connection,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have standard 83723 connector plug of Hart and incorporate it into the distributed engine control system of Ziarno in combination with Hagerup and Yamashita since there are a finite number of identified, predictable potential solutions (i.e. different types of connector plugs) to the recognized need (electronic connection) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (establish connection).

Claim 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ziarno in view of Hagerup and Yamashita, as applied to claim 1 above, and further in view of Peng (US 20120024075, hereinafter Peng).
Regarding claim 9 (Withdrawn - Currently Amended), Ziarno in combination with Hagerup and Yamashita teaches the distributed engine control system of claim 1.

wherein each of the plurality of smart nodes comprises: 
a heat sink located on a first outer surface of the low temperature co-fired ceramic smart node substrate; 
a hermetically sealed chamber located on a second outer surface of the low temperature co-fired ceramic smart node substrate; 
wherein the microcontroller is located inside the hermetically sealed chamber; 
a thermal conductor connected to the microcontroller and the heat sink through the low temperature co-fired ceramic smart node substrate to vent heat; and 
an electrical conductor embedded within the low temperature co-fired ceramic smart node substrate and electrically connected to the microcontroller to form an electrical path to the microcontroller.
However, in the same field of endeavor, Peng teaches:
wherein each of the plurality of smart nodes comprises: 
a heat sink located on a first outer surface of the low temperature co-fired ceramic smart node substrate; 
a hermetically sealed chamber located on a second outer surface of the low temperature co-fired ceramic smart node substrate (See at least Peng: Fig. 1-3, Para. 0035); 
wherein the microcontroller is located inside the hermetically sealed chamber; 
a thermal conductor connected to the microcontroller and the heat sink through the low temperature co-fired ceramic smart node substrate to vent heat(See at least Peng: Fig. 1-3, Para. 0034; Para. 0036); and 
smart node substrate and electrically connected to the microcontroller to form an electrical path to the microcontroller (See at least Peng: Fig. 1-3, Para. 0029).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the distributed engine control system of Ziarno in combination with Hagerup and Yamashita, to incorporate low temperature co-fired ceramic substrate structure of device, as taught by Peng, for the benefit of improving the stability and accuracy (see at least Peng: Para. 0010, 0035).

Regarding claim 10 (Withdrawn - Currently Amended), Ziarno in combination with Hagerup, Yamashita and Peng teaches the distributed engine control system of claim 9. Peng further teaches:
wherein the atmosphere within the hermetically sealed chamber has been removed to create a vacuum (See at least Peng: Fig. 1-3, Para. 0035).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the distributed engine control system of Ziarno in combination with Hagerup and Yamashita, to incorporate low temperature co-fired ceramic substrate structure of device, as taught by Peng, for the benefit of improving the stability and accuracy (see at least Peng: Para. 0010, 0035).

Regarding claim 11 (Withdrawn - Currently Amended), Ziarno in combination with Hagerup, Yamashita and Peng teaches the distributed engine control system of claim 9. Ziarno further teaches:
wherein at least one smart node is positioned inside the head of a connector plug connected to a sensor (See at least Ziarno: Fig. 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        /TYLER J LEE/Primary Examiner, Art Unit 3663